Title: To George Washington from Daniel Carroll, 9 December 1793
From: Carroll, Daniel
To: Washington, George


          
            Sir,
            George Town Decr 9th 1793
          
          Mr Hoban is desirous of forwarding to you a sample of Free Stone found on your Land
            (about Mount Vernon), on or near the River—Captn Butler has offerd to take charge of
              it—Mr Hoban says, that it is harder than the Bath
            Stone from the sample, which was taken from the outSide, & probably will be found
            better on getting into the quarry.
          I have the pleasure to inform you, that several persons from England, are allmost
            weekly reaching this place—Besides farmers, there are some in the Mechanical &
            Commercial line with property.
          The proposd Bank Bill has passd our General Assembly—Messrs Johnson & Stuart were to have been here at this time; In consequence of a
            letter from Mr Greenleaf, who intends to be with us about the 15th Instant the meeting
            has been postpond to that time—Yr favor of the 1st
            Instant is come to hand. I have the honor to be with
            sentiments of the greatest Respect, Sr yr Most Obt & very Hble Servt
          
            Danl Carroll
          
        